          Case 2:20-cv-00752-JAD-EJY Document 10 Filed 06/23/20 Page 1 of 4


1    Kristie Fischer
     Nevada Bar No. 11693
 2   Rebecca Evans (PHV UT #16846)
 3   Utah Bar No. 16846
     LawHQ, LLC
 4   299 S. Main St. #1300
     Salt Lake City, UT 84111
 5   Phone: (385) 233-6612 ext. 3152
 6   kristiefischer@lawhq.com
     rebecca@lawhq.com
 7
     Attorneys for Plaintiffs, listed below
 8
                                 UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF NEVADA
10
11   Eric Vawter​,​ et al,
12
             Plaintiffs,                                    Civil Case No.: 2:20-cv-00752-JAD-EJY
13   v.
                                                              UNOPPOSED MOTION FOR
14   Porch.com Inc., ​a Delaware corporation;              EXTENSION OF DEFENDANTS’ TIME
     GoSmith Inc. ​a Delaware corporation;                   TO RESPOND TO PLAINTIFFS’
15
     Matthew Ehrlichman​, CEO and                                   COMPLAINT
16   co-founder of Porch.com Inc. and CEO of
     GoSmith, Inc., in his individual capacity;                   Judge Jennifer A. Dorsey
17   Brenton Marrelli​, CEO and co-founder of                 Magistrate Judge Elayna J. Youchah
     GoSmith Inc., in his individual capacity;
18   and ​Darwin Widjaja, ​CTO and co-founder
19   of GoSmith Inc. and VP of Porch.com Inc.,
     in his individual capacity,
20
             Defendants.
21
22
              Pursuant to Fed. R. Civ. P. 6(b)(1) & L.R. IA 6-1, Plaintiffs, through counsel, file on
23
     behalf of Defendants’ counsel, this Unopposed Motion to Extend Time for Defendants to
24
     Respond to Plaintiffs’ Complaint. Plaintiffs respectfully request that this Court extend the
25
     deadline for Defendants to respond to the Complaint [Docket #1] until ​Wednesday, July 15,
26
     2020.
27
28


                                                     -1-
            Case 2:20-cv-00752-JAD-EJY Document 10 Filed 06/23/20 Page 2 of 4


 1                                               MEMORANDUM
 2           I.    INTRODUCTION
 3           Plaintiffs timely file this request on behalf of Defendants’ counsel and request the Court
 4   extend the deadline for Defendants Porch.com Inc., GoSmith Inc., Matthew Ehrlichman,
 5   Brenton Marrelli, and Darwin Widjaja (collectively, “Defendants”) to Respond to Plaintiffs’
 6   Complaint until ​Wednesday, July 15, 2020​. Defense counsel has conferred with Plaintiffs’
 7   counsel, who does not oppose the extension and thus agreed to file on Defendants’ behalf.
 8   Defendants’ lead counsel is recovering from COVID-19 and Defendants have not yet appeared
 9   in the matter. This request is made for good cause, is not anticipated to prejudice any party, and
10   does not cause undue delay.
11           II.   FACTS
12           1.    This is a mass tort action alleging TCPA (Telephone Consumer Protection Act)
13   violations. ​See, generally​, Complaint [Docket #1]. There are 12 other similar actions in other
14   jurisdictions for which the same counsel represent the parties. See Notice of Pendency [Dkt.
15   #4].
16           2.    Plaintiffs filed their Complaint in this action on April 27, 2020 in the United
17   States District Court for the District of Nevada. ​See ​Dkt. #1.
18           3.    Plaintiffs sent Defendants a waiver of service on April 30, 2020, which
19   Defendants returned, signed and executed. ​See ​Dkt. #6. Under Fed. R. Civ. P. 4, Defendants’
20   response to the Complaint is currently due on June 29, 2020.
21           4.    Counsel for Plaintiffs and Counsel for Defendants jointly agree that the extension
22   requested is warranted.
23           5.    Lead counsel for Defendants is recovering from COVID-19 and has requested
24   additional time to prepare responsive pleadings in this matter. Defendants are still in the
25   process of retaining local counsel in this matter. Plaintiffs do not oppose.
26           6.    Additionally, the United States Supreme Court’s decision in ​Barr v. American
27   Association of Political Consultants Inc.​, No. 19-631, is expected to issue by June 30, 2020.
28   This decision relates to the TCPA, and may impact this case. Counsel agree a brief extension


                                                     -2-
          Case 2:20-cv-00752-JAD-EJY Document 10 Filed 06/23/20 Page 3 of 4


 1   should allow better analysis after that decision has been issued.
 2          7.    Defendants have executed a waiver, which grants them an additional 39 days to
 3   respond. However, Plaintiffs have agreed to file this request on Defendants’ behalf.
 4          8.    This request is made with good cause and will not cause undue delay. Neither
 5   party anticipates any prejudice as a result of the delay.
 6          III. ARGUMENT
 7          A party may request an extension of time for good cause. Fed. R. Civ. P. 6(b)(1); L.R.
 8   IA 6-1. Plaintiffs respectfully submit that good cause exists for granting additional time for
 9   Defendants to respond to the Complaint. By requesting this extension, no party is waiving any
10   objections or defenses available under applicable law.
11          This is a mass tort action filed against Defendants, alleging violations of the Telephone
12   Consumer Protection Act (“TCPA”). A Notice of Pendency was previously filed describing
13   similar actions to which Defendants are also preparing to respond. ​See​ Dkt. # 4. Lead counsel
14   for Defendants became ill with COVID-19 for several weeks. As a result, Defendants are still
15   in the process of retaining local counsel in this and several other jurisdictions, as well as
16   preparing the responsive pleadings.
17          Furthermore, the United States Supreme Court is expected to issue its decision in the
18   case ​Barr v. American Association of Political Consultants Inc.​, No. 19-631. As a result of
19   issues raised in that matter, the Supreme Court could hold that the TCPA’s autodialing
20   restrictions are unconstitutional. Because the Supreme Court’s decision is expected to issue
21   imminently, and out of an abundance of caution, the parties agree that an extension of time is
22   advisable.
23           The Court has not scheduled any hearings or other events in this case. The parties
24   believe the requested extension to file a responsive pleading will not unduly delay the
25   proceedings. The parties foresee no adverse effect or prejudice if the Unopposed Motion is
26   granted. For these reasons, this Unopposed Motion is made in good faith and Plaintiffs
27   respectfully request that it be granted.
28


                                                     -3-
          Case 2:20-cv-00752-JAD-EJY Document 10 Filed 06/23/20 Page 4 of 4


 1           IV. CONCLUSION
 2           For all of the reasons above, Plaintiffs respectfully request that the Court enter an order
 3   extending the Defendants’ deadline to respond to the Complaint until ​Wednesday, July 15,
 4   2020.
 5           Date: 6/22/2020                      Respectfully submitted,
 6                                                /s/ ​Kristie Fischer​            ​.
                                                  Kristie Fischer
 7                                                NV Bar No. 11693
 8
                                                  /s/ ​Rebecca Evans ​            ​.
 9                                                Rebecca Evans (PHV​ submitted​)
                                                  Utah Bar No. 16846
10
11                                                LawHQ, LLC
                                                  Attorneys for Plaintiffs, listed below
12
13
                                       ORDER OF THE COURT
14
15           For the reasons described in the Motion and for good cause shown, the Court hereby

16   GRANTS​ the Unopposed Motion to Extend Time for Defendants to Respond to Plaintiffs’

17   Complaint. Defendants shall have up to and including ​Wednesday, July 15, 2020​ to file a

18   responsive pleading to the Complaint.

19
             IT IS SO ORDERED:
20
21                                              ___________________________________________
                                                HON. ELAYNA J. YOUCHAH
22                                              UNITED STATES MAGISTRATE JUDGE
23
                                                Dated: June 23, 2020
24
25
26
27
28


                                                    -4-
